Citation Nr: 1614246	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for status post left upper lobectomy for lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the Board most recently remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran stated that he suffered from rib pain due to his left upper lobectomy for lung cancer.  In October 2011, chest x-rays showed a post-thoracotomy defect involving the left posterior fifth rib.  Given these findings, and the absence of a VA compensation examination since 2011, the Board finds that a current examination would assist in the adjudication of his claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered " contemporaneous ").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for lung cancer, to include post operative residuals of a left upper lobectomy, and any rib disorder dating since 2011.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA pulmonary examination to evaluate nature and extent of any residuals of a left upper lobectomy, any residuals of lung cancer, and the nature and etiology of any rib pain.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability due to the lobectomy, lung cancer, and any associated rib disorder.  A complete rationale for any opinions expressed must be provided.  The report should set forth all complaints, findings, and diagnoses relating to the Veteran's service-connected status post left upper lobectomy for lung cancer and provide a rationale for all conclusions reached. 

The examination should include pulmonary function studies which specifically address the nature and extent of any lung impairment due to lung cancer and/or a left upper lobectomy.  The examiner must address whether lung cancer is active or in remission, the nature of any lobectomy residuals to include the nature and extent of any painful scars, and provide an opinion addressing whether it is at least as likely as not that any current rib disorder is related to his service-connected status post left upper lobectomy for lung cancer.  A complete rationale must be provided for any opinion offered.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once. Then readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






